MEMORANDUM **
Sadiq Hussain, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th Cir.1996), we grant the petition for review and remand.
Although Hussain’s accounts of his arrests were slightly different, his declaration, testimony to the asylum officer, and testimony before the IJ all contained information that Shiv Sena was involved in his first arrest and that Hussain was arrested the second time for inciting Muslims against the government. Accordingly, the BIA’s adverse credibility findings are not supported by the record. See id.
Because the adverse credibility finding is not supported by substantial evidence, we grant the petition and remand for further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.